The defendant contends that his due process rights were violated by the detective’s failure to videotape his interrogation. This argument is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, is without merit (see People v Hodges, 58 AD3d 642 [2009]; People v Nelson, 52 AD3d 534 [2008]; People v Rosas, 30 AD3d 545 [2006], affd 8 NY3d 493 [2007]).
The defendant failed to demonstrate that he was denied the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137 [1981]). A review of the record in its entirety reveals that defense counsel provided meaningful representation (see People v Rios, 213 AD2d 726 [1995]; People v Abdullah, 100 AD2d 550 [1984], cert denied 474 US 919 [1985]; People v Tonge, 93 NY2d 838, 840 [1999]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Skelos, J.P., Eng, Leventhal and Chambers, JJ., concur.